Citation Nr: 0701171	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  02-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for bilateral hip 
disabilities.

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 2000 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for bilateral hip disabilities, and an application 
to reopen a claim of service connection for a low back 
disability.  In November 2002, the Board remanded the appeal 
for hearing before a Veterans Law Judge sitting at the RO.  


In July 2003, the veteran was scheduled for the requested 
hearing, however, he did not appear.


FINDINGS OF FACT

1.  A bilateral hip disability was not demonstrated in-
service, and degenerative changes of the hips were not 
manifested to a compensably disabling degree within one year 
of separation from active duty.

2. A June 1998 rating decision denied entitlement to service 
connection for a low back disability. The veteran was 
informed of the decision and of his appellate rights with 
respect thereto, but did not appeal.

3. The evidence added to the record since the June 1998 
rating decision is not duplicative or cumulative of evidence 
previously of record, and is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  A low back disability is not shown by competent medical 
evidence to have a nexus to service.

CONCLUSIONS OF LAW


1.  A bilateral hip disability was not incurred in or 
aggravated by active military service, and degenerative 
changes may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2006).

2.  The RO's June 1998 decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

4. The additional evidence presented since the June 1998 
rating decision is new and material, and the claim for 
service connection for a low back disability is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

5. A low back disability was not incurred in or aggravated by 
active military service, and arthritis of the lumbar spine 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in a November 2000 statement of the case, and in 
March 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a). The claims were readjudicated in an 
August 2006 supplemental statement of the case.  Given the 
decision reached below any failure to provide notice of the 
laws and regulations governing the assignment of ratings and 
effective dates was harmless. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Bilateral Hip Disorder
 
Background

The service medical records are negative for any complaints, 
treatment, or diagnosis pertaining to a bilateral hip 
disability.  There are no reports in the service medical 
records that the veteran was prescribed steroids.

At a November 1996 VA examination, the veteran reported 
bilateral hip pain that had been occurring for several 
months.  X-ray study revealed avascular necrosis of the 
femoral heads, with right hip involvement being greater than 
the left.  
 
VA medical records indicated that in January 1997, the 
examiner notated the veteran complained of bilateral hip pain 
and had a history of  Medrol dose pack use two months prior 
for presumed compressive radiculopathy.  

In 2000, the veteran was diagnosed with idiopathic avascular 
necrosis of the right hip and underwent a total hip 
arthroplasty.  He later underwent a  total left hip 
arthroplasty.  The examiner reported the avascular necrosis 
was secondary to steroid use.

In January 2002, the veteran was granted Social Security 
Administration disability benefits due to osteo arthrosis and 
allied disorders.

In July 2006, the veteran had a VA examination where he 
complained of hip pain since 1996 and back pain since 1998.  
The examiner noted that the records first showed complaints 
of hip pain in 1996.  The examiner opined that the veteran's 
bilateral total hip arthroplasties, secondary bilateral 
avascular necrosis, were not related to either an October 
1993 motor vehicle accident or combat service, nor was 
arthritis of the hips manifest to a compensable degree within 
one year after separation from active duty.  

Criteria

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from any injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The service medical records indicate no complaints, treatment 
or diagnosis pertaining to a hip disorder.  Post service 
in September 2001 the veteran underwent a left total hip 
arthroplasty.  The examiner opined his condition of avascular 
necrosis was secondary to steroid use.  Further, in July 
2006, a VA examiner opined that the veteran's avascular 
necrosis of the hips was not related to either an October 
1993 motor vehicle accident or to combat service, nor did was 
arthritis of the hips manifest to a compensable degree within 
one year after separation from military service.  Indeed, a 
review of the claims files reveals no medical records which 
indicate that the veteran's bilateral hip disability is in 
any way related to service.

It is also well to note that the medical records do not show 
a continuity of symptoms between service discharge in 1994 
and the present.  The veteran did not present complaints of 
hip pain until 1996, fully two years after service.  As such, 
there was a considerable length of time between the veteran's 
separation from service and his initial presentation of a 
bilateral hip disability.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Given the length of time between the veteran's 
separation from military service and his diagnosis of a 
bilateral hip disability, the record is against finding a 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).

The claim is denied.



Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.

In a June 1998 rating decision the RO determined that the 
appellant had not submitted new and material evidence in 
order to reopen his claim of entitlement to service 
connection for a low back disorder. The appellant did not 
appeal.  Hence, that decision is final, and the appellant's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
appellant. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005).

In August 2000, the veteran requested the his claim for a low 
back disability be reopened.  That claim was denied in a 
September 2000 rating decision..

Under the regulation applicable to this particular case, 38 
C.F.R. § 3.156(a) (2000), in order to reopen this claim 
evidence must be added to the record which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

Although the RO determined that the June 2006 VA examination 
was not new and material evidence as it did not provide a 
nexus between the veteran's claim of a low back disability 
and service, the Board must also rule on the question whether 
new and material evidence has been submitted. Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996)

In this case, the relevant evidence received since the June 
1998 rating decision includes a June 2006 VA examination 
which specifically addresses the etiology of the disorder at 
issue.  Under the regulation applicable to this case, such 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2000).  Accordingly, the claim of entitlement to 
service connection for a low back disorder is reopened.  The 
Board will therefore examine all of the evidence of record 
and review the merits of this claim.
 
Background

In June 1993, the veteran reported a two week history of low 
back pain when bending over and when in a standing position.  
The veteran denied a history of trauma or heavy lifting.  
Physical examination led to a diagnosis of non traumatic low 
back pain.
 
In October 1993, the veteran was involved a motor vehicle 
accident.  Two weeks later he complained of low back pain. X-
ray studies revealed no fracture in the region of the L2 left 
transverse process.  The remaining vertebrae were normal in 
appearance without acute fractures seen.  A note was made of 
an incomplete fusion of the posterior elements of S1 on a 
developmental basis.  The clinical diagnosis was low back 
pain due to a motor vehicle accident.  The appellant was 
placed on light duty.

In September 2000, the veteran reported that due to a hip 
related disability, he was developing back and neck pain.

In July 2005 a VA examiner diagnosed the veteran with low 
back pain, probably mechanical.  Examination of the back 
revealed normal findings.

During a June 2006 VA examination, the veteran reported that 
his low back began hurting in 1998, but he denied a history 
of any injury.  The examiner diagnosed lumbar spondylosis, 
but opined that the veteran's low back condition, was not 
related to either an October 1993 motor vehicle accident or 
combat service, nor did it manifest to a compensable degree 
within one year after separation from military service.  

Analysis

The June 2006 VA examiner opined that the veteran's low back 
condition was not related to either an October 1993 motor 
vehicle accident or combat service, nor did it manifest to a 
compensable degree within one year after separation from 
military service.  
Additionally, the medical records do not show a continuity of 
symptoms between service discharge in 1994 and the present.  
Indeed, the veteran did not present complaints of back pain 
until 1998, fully four years after service.  As such, there 
was a considerable length of time between the veteran's 
separation from service and his initial presentation of a low 
back disability.  Maxson.  Given the length of time between 
the veteran's separation from military service, the 
absence of medical evidence linking a back disorder to 
service, and the first diagnosis of a chronic low back 
disability in 1998, the record is against finding a 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).

The claim is denied


ORDER

Entitlement to service connection for bilateral hip 
disabilities is denied.

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


